Exhibit 10.22

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

LOGO [g26976cov1.jpg]

THE EXECUTIVE

NONQUALIFIED “EXCESS” PLAN™

Plan Document

LOGO [g26976cov2.jpg]

© 2000 Executive Benefit Services, Inc.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

TABLE OF CONTENTS

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

 

    Page


--------------------------------------------------------------------------------

Section 1. Purpose   1 Section 2. Definitions   1     2.1    “Accrued Benefit”  
1     2.2    “Active Participant”   1     2.3    “Adoption Agreement”   1    
2.4    “Adjustment Date”   1     2.5    “Beneficiary”   2     2.6    “Board”   2
    2.7    “College Education Account”   2     2.8    “Committee”   2     2.9   
“Compensation”   2     2.10    “Deferred Compensation Account”   2     2.11   
“Dependent Subaccount”   2     2.12    “Disability”   2     2.13    “Effective
Date”   3     2.14    “Eligible Dependent”   3     2.15    “Employee”   3    
2.16    “Employer”   3     2.17    “Employer Matching Credits”   3     2.18   
“Employer Performance Incentive Credits”   3     2.19    “Independent
Contractor”   3     2.20    “Normal Retirement Age”   4     2.21   
“Participant”   4     2.22    “Participating Employer”   4     2.23    “Plan”  
4     2.24    “Plan Administrator”   4     2.25    “Plan Year”   4     2.26   
“Qualified Distribution Event”   5     2.27    “Regular In-Service Withdrawals
Account”   5     2.28    “Retire” of “Retirement”   5     2.29    “Salary
Deferral Agreement”   5     2.30    “Salary Deferral Credits”   5     2.31   
“Service”   5     2.32    “Sponsor”   5     2.33    “Spouse” or “Surviving
Spouse”   5     2.34    “Trust”   5     2.35    “Trustee”   5     2.36    “Years
of Service”   5



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

Section 3. Credits to Deferred Compensation Account    6     3.1    Salary
Deferral Credits    6     3.2    Employer Matching Credits    7     3.3   
Employer Performance Incentive Credits    7 Section 4. Qualifying Distribution
Events    7     4.1    Death of a Participant    7     4.2    Disability    7  
  4.3    Termination of Service    7     4.4    Retirement    8 Section 5.
In-Service Withdrawals    8     5.1    Regular In-Service Withdrawals    8    
5.2    Financial Hardship Withdrawals    9     5.3    “Haircut” Withdrawals   
10     5.4    College Education Withdrawals    10 Section 6. Qualified
Distribution Events Payment Options    11     6.1    Payment Options    12    
6.2    Prepayment    12     6.3    Benefit Exchange    12 Section 7. Vesting   
13 Section 8. Account; Deemed Investment; Adjustment of Accounts    13     8.1
   Account    13     8.2    Deemed Investments    13     8.3    Adjustments to
Deferred Compensation Accounts    13 Section 9. Administration by Committee   
14     9.1    Membership of Committee    14     9.2    Committee officers;
Subcommittee    14     9.3    Committee meetings    14     9.4    Transaction of
business    15     9.5    Committee records    15     9.6    Establishment of
rules    15     9.7    Conflicts of interest    15     9.8    Correction of
errors    15     9.9    Authority to interpret Plan    15     9.10    Third
party advisors    16     9.11    Compensation of members    16     9.12   
Expense reimbursement    16     9.13    Indemnification    16 Section 10.
Contractual Liability; Trust    17     10.1    Contractual Liability    17



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

    10.2    Trust    17 Section 11. Allocation of Responsibilities    17    
11.1    Board    17     11.2    Committee    17     11.3    Plan Administrator
   18 Section 12. Benefits Not Assignable; Facility of Payments    18     12.1
   Benefits not assignable    18     12.2    Payments to minors and others    18
Section 13. Beneficiary    19 Section 14. Amendment and Termination of Plan   
19 Section 15. Communication to Participants    20 Section 16. Claims Procedure
   20     16.1    Filing of a claim for benefits    20     16.2    Notification
to claimant of decision    20     16.3    Procedure for review    21     16.4   
Decision on review    21     16.5    Action by authorized representative of
claimant    21 Section 17. Miscellaneous Provisions    22     17.1    Set off   
22     17.2    Notices    22     17.3    Lost distributees    22     17.4   
Reliance on data    22     17.5    Receipt and release for payments    23    
17.6    Headings    23     17.7    Continuation of employment    23     17.8   
Merger or consolidation    23     17.9    Construction    23



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

LOGO [g26976fpage1.jpg]    THE EXECUTIVE    NONQUALIFIED “EXCESS” PLAN™

Section 1. Purpose:

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein to provide a means by which certain management Employees and
Independent Contractors of the Employer may elect to defer receipt of current
Compensation from the Employer in order to provide Retirement and other benefits
on behalf of such Employees and Independent Contractors. The Plan is not
intended to be a tax-qualified retirement plan under Section 401(a) of the
Internal Revenue Code (the “Code”). The Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation benefits
for a select group of management or highly compensated Employees under
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974.

Section 2. Definitions:

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

2.1 “Accrued Benefit” shall mean, with respect to each Participant, the balance
credited to his Deferred Compensation Account.

2.2 “Active Participant” shall mean, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
who is in Service shall cease to be an Active Participant immediately upon a
determination by the Committee that the Participant has ceased to be an Employee
or Independent Contractor.

2.3 “Adoption Agreement” shall mean the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

2.4 “Adjustment Date” shall mean the date designated in the Adoption Agreement
for crediting the amount of any Salary Deferral Credits, Employer Matching
Credits and Employer Performance Incentive Credits to each Deferred Compensation
Account.

 

2.5 “Beneficiary” shall mean the person, persons, entity or entities designated
or determined pursuant to the provisions of Section 13 of the Plan.

 

2.6 “Board” shall mean the Board of Directors of the Employer, if the Employer
is a corporation. If the Employer is not a corporation, “Board” shall mean the
Employer.

 

2.7 “College Education Account” shall mean the separate account to be kept for
each Participant and to be divided into one or more Dependent Subaccounts, as
described in Section 5.4.

 

2.8 “Committee” shall mean the administrative committee provided for in
Section 9.

 

2.9 “Compensation” shall have the meaning designated in the Adoption Agreement.

 

2.10 “Deferred Compensation Account” shall mean the separate account to be kept
for each Participant, as described in Sections 3 and 8. To the extent
applicable, the Deferred Compensation Account may be credited with Salary
Deferral Credits, Employer Matching Credits and Employer Performance Incentive
Credits.

 

2.11 “Dependent Subaccount” shall mean each separate subaccount to be kept for
each Participant as part of his College Education Account, as described in
Section 5.4. To the extent applicable, each Dependent Subaccount may be credited
with Salary Deferral Credits, Employer Matching Credits, and Employer
Performance Incentive Credits.

 

2.12 “Disability” shall mean the inability of a Participant to perform his
regular duties with the Employer or any other duties which the Employer is
willing to assign to him by reason of any medically determinable physical or
mental impairment that can be expected



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

to result in death or to be of long continued or indefinite duration. The
determination of the existence or nonexistence of Disability shall be made by
the Committee in a nondiscriminatory manner pursuant to an examination by a
medical doctor selected or approved by the Committee.

2.13 “Effective Date” shall be the date designated in the Adoption Agreement as
of which the Plan first becomes effective.

2.14 “Eligible Dependent” shall mean any child (including any legally adopted
child) of a Participant who has not attained age 18 and who the Participant
designates as an Eligible Dependent in his Salary Deferral Agreement; provided,
however, that the Committee in its discretion may approve the designation of an
individual other than the child of a Participant as an Eligible Dependent.

2.15 “Employee” shall mean an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee and if the individual is a highly compensated or
management employee of the Employer. An individual shall cease to be an Employee
upon the first to occur of the following: (i) the Employee’s termination of
Service; or (ii) a determination by the Committee that the Employee no longer
meets the eligibility requirements for participation in the Plan.

2.16 “Employer” shall mean the Employer identified in the Adoption Agreement,
and any Participating Employer which adopts this Plan. The Employer may be a
corporation, a partnership or sole proprietorship. All references herein to the
Employer shall be applied separately to each such Employer as if the Plan were
solely the Plan of that Employer.

2.17 “Employer Matching Credits” shall mean the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 3.2.

2.18 “Employer Performance Incentive Credits” shall mean the amounts credited to
the Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 3.3.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

2.19 “Independent Contractor” shall mean an individual in the Service of the
Employer if the relationship between the individual and the Employer is not the
legal relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor’s
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.

 

2.20 “Normal Retirement Age” of a Participant shall mean the age designated in
the Adoption Agreement. The “Normal Retirement Date” of a Participant shall mean
the date the Participant attains his Normal Retirement Age.

 

2.21 “Participant” shall mean with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has an Accrued Benefit under the Plan. An
Employee or Independent Contractor designated by the Committee as a Participant
who has not otherwise entered the Plan shall enter the Plan and become a
Participant as of the date determined by the Committee. A Participant who
separates from Service with the Employer and who later returns to Service will
not be eligible to defer Compensation under the Plan except upon satisfaction of
such terms and conditions as the Committee shall establish upon the
Participant’s return to Service, whether or not the Participant shall have an
Accrued Benefit remaining under the Plan on the date of his return to Service.

 

2.22 “Participating Employer” shall mean any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Employer identified
in the Adoption Agreement.

 

2.23 “Plan” shall mean The Executive Nonqualified Excess Plan, as herein set out
or as duly amended. The name of the Plan as applied to the Employer shall be
designated in the Adoption Agreement.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

2.24 “Plan Administrator” shall mean the person designated in the Adoption
Agreement. If the Plan Administrator designated in the Adoption Agreement is
unable to serve, the Employer shall be the Plan Administrator.

 

2.25 “Plan Year” shall mean the twelve-month period ending on the last day of
the month designated in the Adoption Agreement.

 

2.26 “Qualifying Distribution Event” shall mean the Participant’s Retirement or
the termination of Participant’s Service with the Employer for any reason,
including as a result of his death or Disability.

 

2.27 “Regular In-Service Withdrawals Account” shall mean the separate account to
be kept for each Participant, as described in Section 5.1. To the extent
applicable, the Regular In-Service Withdrawals Account may be credited with
Salary Deferral Credits.

 

2.28 “Retire” or “Retirement” shall mean Retirement within the meaning of
Section 4.4.

 

2.29 “Salary Deferral Agreement” shall mean a written agreement entered into
between a Participant and the Employer pursuant to the provisions of Section 3.

 

2.30 “Salary Deferral Credits” shall mean the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 3.

 

2.31 “Service” shall mean employment by the Employer as an Employee. If the
Participant is an Independent Contractor, “Service” shall mean the period during
which the contractual relationship exists between the Employer and the
Participant.

 

2.32 “Sponsor” shall mean Executive Benefit Services, Inc.

 

2.33 “Spouse” or “Surviving Spouse” shall mean, except as otherwise provided in
the Plan, the legally married spouse or surviving spouse of a Participant.

 

2.34 “Trust” shall mean the trust fund established pursuant to Section 10.2, if
designated by the Employer in the Adoption Agreement.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

2.35 “Trustee” shall mean the trustee, if any, named in the agreement
establishing the Trust and such successor or additional trustee as may be named
pursuant to the terms of the agreement establishing the Trust.

 

2.36 “Years of Service” shall mean each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement.

 

Section 3. Credits to Deferred Compensation Account:

 

3.1 Salary Deferral Credits: To the extent provided in the Adoption Agreement,
each Active Participant may elect, by entering into a Salary Deferral Agreement
with the Employer, to reduce his Compensation from the Employer by a dollar
amount or percentage specified in the Salary Deferral Agreement. The amount of
the Participant’s Salary Reduction Credit shall be credited by the Employer to
the Deferred Compensation Account maintained for the Participant pursuant to
Section 8. The following special provisions shall apply with respect to the
Salary Deferral Credits of a Participant:

 

3.1.1 The Employer shall credit to the Participant’s Deferred Compensation
Account on each Adjustment Date an amount equal to the total Salary Reduction
Credit for the period ending on such Adjustment Date.

 

3.1.2 An election pursuant to Section 3.1 shall be made by the Participant by
executing and delivering a Salary Deferral Agreement to the Committee. The
Salary Deferral Agreement shall become effective with respect to such
Participant as of the first full payroll period commencing on or immediately
following the January 1 which occurs after the date such Salary Deferral
Agreement is received by the Committee; provided, that a Participant who first
becomes a Participant in the Plan during a Plan Year may enter into a Salary
Deferral Agreement to be effective as of the first payroll period next following
the date he enters the Plan. A Participant’s election shall continue in effect,
unless earlier modified by the Participant, until the Service of the Participant
is terminated, or, if earlier, until the Participant ceases to be an Active
Participant under the Plan.

 

3.1.3 A Participant may unilaterally modify a Salary Deferral Agreement (either
to increase or decrease the portion of his future Compensation which is subject
to salary deferral within the percentage limits set forth in Section 3.1) by



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

providing a written modification of the Salary Deferral Agreement to the
Employer. The modification shall become effective as of the first full payroll
period commencing on or immediately following the January 1 which occurs after
the date such written modification is received by the Committee. The Participant
may terminate the Salary Deferral Agreement effective as of the date designated
in the Adoption Agreement.

 

3.1.4 The Committee may from time to time establish policies or rules governing
the manner in which Salary Deferral Credits may be made.

 

3.2 Employer Matching Credits: If designated by the Employer in the Adoption
Agreement, as of each Adjustment Date, the Employer shall cause the Committee to
credit to the Deferred Compensation Account of each Participant an Employer
matching credit in accordance with the Adoption Agreement.

 

3.3 Employer Performance Incentive Credits: If designated by the Employer in the
Adoption Agreement, the Employer may credit to the Plan for such Plan Year any
amount as the Board in its discretion shall determine. The Committee shall have
the discretion to credit to the Deferred Compensation Account of each Active
Participant an amount of the Employer Performance Incentive Credit for the Plan
Year as directed by the Employer.

 

Section 4. Qualifying Distribution Events:

 

4.1 Death of a Participant: If a Participant dies while in Service, the Employer
shall pay a benefit to the Participant’s Beneficiary in the amount designated in
the Adoption Agreement. Payment of such benefit shall be made by the Employer
pursuant to Section 6. If a Participant dies following his Retirement or
termination of Service for any reason, including Disability, and before all
payments to him under the Plan have been made, the balance of the Participant’s
vested Accrued Benefit shall be paid by the Employer to the Participant’s
Beneficiary pursuant to Section 6, and such balance shall be determined as of
the commencement date of the payments.

 

4.2 Disability: If a Participant suffers a Disability while in Service prior to
his Normal Retirement Date, he shall terminate Service with the Employer as of
the date of the



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

establishment of his Disability, whereupon he shall commence receiving payment
of his vested Accrued Benefit, determined as of the commencement date of the
payments. Such benefit shall be paid by the Employer as provided in Section 6.

 

4.3 Termination of Service: If the Service of a Participant with the Employer
shall be terminated for any reason other than Retirement, Disability or death,
his vested Accrued Benefit shall be paid to him by the Employer as provided in
Section 6, and such



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

Accrued Benefit shall be determined as of the commencement date of the payments.
If a Participant’s Accrued Benefit is not fully vested at his termination of
employment, he shall forfeit that portion of his Accrued Benefit that is not
fully vested. If he subsequently returns to Service with the Employer, he shall
be treated as a new Participant for purposes of determining the vested portion
of his Accrued Benefit.

 

4.4 Retirement:

 

4.4.1 Normal Retirement: A Participant who is in Service shall be eligible to
Retire from Service at his Normal Retirement Date and commence receiving payment
of his Accrued Benefit, determined as of the commencement date of the payments.
Payment of such benefit shall be made by the Employer pursuant to Section 6.

 

4.4.2 Early Retirement: If so designated by the Employer in the Adoption
Agreement, and subject to the requirements for early retirement set forth
therein, a Participant may elect early retirement effective on any date prior to
his Normal Retirement Date by filing 30 days’ written notice with the Committee
before such date. The Participant shall commence receiving payment of his
Accrued Benefit determined as of the commencement date of the payments. Such
benefit shall be paid by the Employer as provided in Section 6.

 

4.4.3 Delayed Retirement: If a Participant shall remain in Service following his
Normal Retirement Date, his Retirement date shall be the date he actually
terminates Service for reasons other than death or Disability, whereupon he
shall commence receiving payment of his Accrued Benefit, determined as of the
commencement date of the payments. Payment of such benefit shall be made by the
Employer pursuant to Section 6. During the period that such Participant remains
in Service pursuant to this Section 4.4.3, he shall continue to be a Participant
for each Plan Year in which he meets the requirements therefor. If an Employee
or Independent Contractor not otherwise a Participant becomes eligible to enter
the Plan following his Normal Retirement Date, the provisions of this
Section 4.4.3 shall apply in determining his Retirement date.

 

Section 5. In-Service Withdrawals:

 

5.1 Regular In-Service Withdrawals: If the Employer designates in the Adoption
Agreement that regular in-service withdrawals shall be permitted under the Plan,
a



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

Participant may make an irrevocable election in the Salary Deferral Agreement to
withdraw a designated amount from his Deferred Compensation Account at the
specified time or times designated by the Participant in the Salary Deferral
Agreement, and the Participant’s Regular In-Service Withdrawals Account shall be
credited in an amount equal to the amount so designated for regular in-service
withdrawals. The following special provisions shall apply with respect to the
regular in-service withdrawals:

 

5.1.1 The Regular In-Service Withdrawals Account shall be established, adjusted
for payments, credited with Salary Deferral Credits, Employer Matching Credits,
and Employer Performance Incentive Credits, and credited or debited for deemed
investment gains or losses in the same manner and at the same time as such
adjustments are made to the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

 

5.1.2 Notwithstanding any provision in this Section 5 to the contrary, if
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance of his Regular In-Service Withdrawals Account has been
distributed to him, then the balance in the Regular In-Service Withdrawals
Account on the date of the Qualifying Distribution Event shall be combined with
the Participant’s Deferred Compensation Account and distributed to him in the
same manner and at the same time as his Deferred Compensation Account is
distributed to him under Section 6 and in accordance with the rules and
elections in effect under Section 6.

 

5.2 Financial Hardship Withdrawals: A distribution of the Deferred Compensation
Account may be made to a Participant on account of financial hardship, subject
to the following provisions:

 

5.2.1 A Participant may, at any time prior to his Retirement or termination of
Service for any reason, including Disability, make application to the Committee
to receive a distribution in a lump sum of all or a portion of the total vested
amount credited to his Deferred Compensation Account (determined as of the date
the distribution, if any, is made under this Section 5.2) because of an
unforeseeable emergency that results in severe financial hardship to the
Participant. A distribution because of an unforeseeable emergency shall not
exceed the amount required to meet the immediate financial need created by the
unforeseeable emergency and not otherwise reasonably available from other
resources of the Participant. Examples of an unforeseeable emergency shall



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

include but shall not be limited to those financial needs arising on account of
a sudden or unexpected illness or accident of the Participant or of a dependent
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

5.2.2 The Participant’s request for a distribution on account of financial
hardship must be made in writing to the Committee. The request must specify the
nature of the financial hardship, the total amount requested to be distributed
from the Deferred Compensation Account, and the total amount of the actual
expense incurred or to be incurred on account of financial hardship.

 

5.2.3 If a distribution under this Section 5.2 is approved by the Committee,
such distribution will be made as soon as practicable following the date it is
approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of a financial hardship. If a
Participant’s termination of Service occurs after a request is approved in
accordance with this Section 5.2.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan. Only one financial hardship distribution shall be made within any Plan
Year.

 

5.2.4 The Committee may from time to time adopt additional policies or rules
governing the manner in which such distributions may be made so that the Plan
may be conveniently administered.

 

5.3 “Haircut” Withdrawals: If the Employer designates in the Adoption Agreement
that “haircut” withdrawals shall be permitted under the Plan, a Participant in
Service may at his option make one or more withdrawals from his Deferred
Compensation Account by written request to the Committee; provided, however,
that a Participant who requests a withdrawal under this Section 5.3 shall incur
a penalty (the “haircut”) equal to a percentage (not less than 10%), as
designated by the Employer in the Adoption Agreement, of the amount withdrawn,
and this penalty shall be forfeited from the Deferred Compensation Account of
the Participant notwithstanding the provisions of Section 7.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

5.4 College Education Withdrawals: If the Employer designates in the Adoption
Agreement that college education withdrawals shall be permitted under the Plan,
a Participant may elect in the Salary Deferral Agreement for a designated
percentage or dollar amount of the Salary Deferral Credits to be credited to a
College Education Account to be used to fund the college education of the
Participant’s Eligible Dependent or Eligible Dependents. The College Education
Account shall be divided into Dependent Subaccounts for each of the
Participant’s Eligible Dependents, and the Participant may designate in the
Salary Deferral Agreement the percentage or dollar amount of each Salary
Deferral Credit to be credited to each Dependent Subaccount; provided, however,
that the minimum credit that a Participant may elect to make to any Dependent
Subaccount is $1,000. In the absence of a clear designation, all credits made to
the College Education Subaccount shall be equally allocated to each Dependent
Subaccount. As soon as practicable after an Eligible Dependent of the
Participant attains age 18, the Employer shall pay to the Participant the
balance in the Dependent Subaccount with respect to such Eligible Dependent in
annual installments over a period of four, five or six years, as designated by
the Participant in the Salary Deferral Agreement. The following special
provisions shall apply with respect to the Dependent Subaccounts:

 

5.4.1 The Dependent Subaccounts shall be established, adjusted for payments,
credited with Salary Deferral Credits, Employer Matching Credits, and Employer
Performance Incentive Credits, and credited or debited for deemed investment
gains or losses in the same manner and at the same time as such adjustments are
made to the Deferred Compensation Account under Section 8 and in accordance with
the rules and elections in effect under Section 8.

 

5.4.2 Notwithstanding any provision in this Section 5 to the contrary, if
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance of his College Education Account has been distributed to him,
then the balance in the College Education Account on the date of the Qualifying
Distribution Event shall be combined with the Participant’s Deferred
Compensation Account and distributed to him in the same manner and at the same
time as his Deferred Compensation Account is distributed to him under Section 6
and in accordance with the rules and elections in effect under Section 6.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

Section 6. Qualifying Distribution Events Payment Options:

 

6.1 Payment Options: The Employer shall designate in the Adoption Agreement the
payment options available upon a Qualifying Distribution Event. Upon a
Participant’s entry into the Plan, the Participant shall elect among these
designated payment options the method under which his vested Accrued Benefit or,
in the event of his death, any benefit payable as a result, will be distributed;
provided, however, that the Participant may change the method of payment with
the consent of the Committee by filing a written election with the Committee at
least one year prior to the commencement date of the payments.

 

6.2 Prepayment: Notwithstanding any other provisions of this Plan, if a
Participant or any other person (a “recipient”) is entitled to receive payments
under the Plan, the Committee in its sole discretion may direct the Employer to
prepay all or any part of the payments remaining to be made to or on behalf of
the recipient, or to shorten the payment period. The amount of such prepayment
shall be in full satisfaction of the Employer’s obligations hereunder to the
recipient and to all persons claiming under or through the recipient with
respect to the payments being prepaid. In the event of a partial prepayment, the
Committee shall designate which installments are being prepaid and, if
applicable, the accounts of the Participant from which such prepayments shall be
debited. The Committee’s determinations under this Section 6.2 shall be final
and conclusive upon all parties claiming benefits under this Plan.

 

6.3 Benefit Exchange: Notwithstanding any other provisions of this Plan, the
Employer and the Participant may enter into an agreement under which, in lieu of
the payment of the Participant’s vested Accrued Benefit upon a Qualifying
Distribution Event, the Participant’s vested Accrued Benefit will be exchanged
for another nonqualified benefit in accordance with rules established by the
Committee.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

Section 7. Vesting:

 

A Participant shall be fully vested (that is, nonforfeitable) in the portion of
his Deferred Compensation Account attributable to Salary Deferral Credits, and
all income, gains and losses attributable thereto. A Participant shall become
fully vested in the portion of his Deferred Compensation Account attributable to
Employer Matching Credits, Employer Performance Incentive Credits, and income,
gains and losses attributable thereto, on the first to occur of: (i) normal
Retirement; (ii) Early Retirement; (iii) death while in Service; or (iv) in
accordance with the vesting schedule and provisions designated by the Employer
in the Adoption Agreement.

 

Section 8. Account; Deemed Investment; Adjustment of Accounts:

 

8.1 Account: The Committee shall establish a book reserve account, entitled the
“Deferred Compensation Account,” on behalf of each Participant. Such account
shall be adjusted pursuant to the provisions of Section 8.3.

 

8.2 Deemed Investments: The Deferred Compensation Account of a Participant shall
be credited with an investment return determined as if the account were invested
in one or more investment funds made available by the Committee. The Participant
shall elect the investment funds in which his Deferred Compensation Account
shall be deemed to be invested. Such election shall be made in the manner
prescribed by the Committee and shall take effect upon the entry of the
Participant into the Plan. The investment election of the Participant shall
remain in effect until a new election is made by the Participant. In the event
the Participant fails for any reason to make an effective election of the
investment return to be credited to his account, the investment return shall be
determined by the Committee.

 

8.3 Adjustments to Deferred Compensation Accounts: With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

to such account shall be adjusted by the following debits and credits, at the
times and in the order stated:

 

8.3.1 The Deferred Compensation Account shall be debited each business day with
the total amount of any payments made from such account since the last preceding
business day to him or for his benefit.

 

8.3.2 The Deferred Compensation Account shall be credited on each Adjustment
Date with the total amount of any Salary Deferral Credits, Employer Matching
Credits and Employer Performance Incentive Credits to such account since the
last preceding Adjustment Date.

 

8.3.3 The Deferred Compensation Account shall be credited or debited on each day
securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the investment funds
elected by the Participant in accordance with Section 8.2. The amount of such
deemed investment gain or loss shall be determined by the Committee and such
determination shall be final and conclusive upon all concerned.

 

Section 9. Administration by Committee:

 

9.1 Membership of Committee: The Committee shall consist of at least three
individuals who shall be appointed by the Board to serve at the pleasure of the
Board. Any member of the Committee may resign, and his successor, if any, shall
be appointed by the Board. The Committee shall be responsible for the general
administration and interpretation of the Plan and for carrying out its
provisions, except to the extent all or any of such obligations are specifically
imposed on the Board.

 

9.2 Committee officers; Subcommittee: The members of the Committee shall elect a
Chairman and may elect an acting Chairman. They shall also elect a Secretary and
may elect an acting Secretary, either of whom may be but need not be a member of
the Committee. The Committee may appoint from its membership such subcommittees
with such powers as the Committee shall determine, and may authorize one or more
of its members or any agent to execute or deliver any instruments or to make any
payment on behalf of the Committee.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

9.3 Committee meetings: The Committee shall hold such meetings upon such notice,
at such places and at such intervals as it may from time to time determine.
Notice of meetings shall not be required if notice is waived in writing by all
the members of the Committee at the time in office, or if all such members are
present at the meeting.

 

9.4 Transaction of business: A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee at any meeting shall be by
vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.

 

9.5 Committee records: The Committee shall maintain full and complete records of
its deliberations and decisions. The minutes of its proceedings shall be
conclusive proof of the facts of the operation of the Plan.

 

9.6 Establishment of rules: Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

 

9.7 Conflicts of interest: No individual member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself or to any of
his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting), except relating to the terms of his Salary Deferral Agreement.

 

9.8 Correction of errors: The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

9.9 Authority to interpret Plan: Subject to the claims procedure set forth in
Section 16, the Plan Administrator and the Committee shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
to decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to construe the Plan and to
make determinations as to eligibility and benefits under the Plan.
Determinations by the Plan Administrator and the Committee shall apply uniformly
to all persons similarly situated and shall be binding and conclusive upon all
interested persons.

 

9.10 Third party advisors: The Committee may engage an attorney, accountant,
actuary or any other technical advisor on matters regarding the operation of the
Plan and to perform such other duties as shall be required in connection
therewith, and may employ such clerical and related personnel as the Committee
shall deem requisite or desirable in carrying out the provisions of the Plan.
The Committee shall from time to time, but no less frequently than annually,
review the financial condition of the Plan and determine the financial and
liquidity needs of the Plan. The Committee shall communicate such needs to the
Employer so that its policies may be appropriately coordinated to meet such
needs.

 

9.11 Compensation of members: No fee or compensation shall be paid to any member
of the Committee for his Service as such.

 

9.12 Expense reimbursement: The Committee shall be entitled to reimbursement by
the Employer for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.

 

9.13 Indemnification: No member of the Committee shall be personally liable by
reason of any contract or other instrument executed by him or on his behalf as a
member of the Committee nor for any mistake of judgment made in good faith, and
the Employer shall indemnify and hold harmless, directly from its own assets
(including the proceeds of any



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

insurance policy the premiums for which are paid from the Employer’s own
assets), each member of the Committee and each other officer, employee, or
director of the Employer to whom any duty or power relating to the
administration or interpretation of the Plan may be delegated or allocated,
against any unreimbursed or uninsured cost or expense (including any sum paid in
settlement of a claim with the prior written approval of the Board) arising out
of any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud, bad faith, willful misconduct or gross negligence.

 

Section 10. Contractual Liability; Trust:

 

10.1 Contractual Liability: The obligation of the Employer to make payments
hereunder shall constitute a contractual liability of the Employer to the
Participant. Such payments shall be made from the general funds of the Employer,
and the Employer shall not be required to establish or maintain any special or
separate fund, or otherwise to segregate assets to assure that such payments
shall be made, and the Participant shall not have any interest in any particular
assets of the Employer by reason of its obligations hereunder. To the extent
that any person acquires a right to receive payment from the Employer, such
right shall be no greater than the right of an unsecured creditor of the
Employer.

 

10.2 Trust: If so designated in Section 2.34 of the Adoption Agreement, the
Employer may establish a Trust with the Trustee, pursuant to such terms and
conditions as are set forth in the Trust Agreement. The Trust, if and when
established, is intended to be treated as a grantor trust for purposes of the
Code. The establishment of the Trust is not intended to cause Participants to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted and administered.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

Section 11. Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

11.1 Board:

 

(i) To amend the Plan;

 

(ii) To appoint and remove members of the Committee; and

 

(iii) To terminate the Plan.

 

11.2 Committee:

 

(i) To designate Participants;

 

(ii) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in
Section 16 relating to claims procedure;

 

(iii) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

 

(iv) To account for the Accrued Benefits of Participants; and

 

(v) To direct the Employer in the payment of benefits.

 

11.3 Plan Administrator:

 

(i) To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

 

(ii) To administer the claims procedure to the extent provided in Section 16.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

Section 12. Benefits Not Assignable; Facility of Payments:

12.1 Benefits not assignable: No portion of any benefit credited or paid under
the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.

12.2 Payments to minors and others: If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

Section 13. Beneficiary:

The Participant’s beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a beneficiary,
the beneficiary shall be his Surviving Spouse. If the Participant does not
designate a beneficiary and has no Surviving Spouse, the beneficiary shall be
the Participant’s estate. The designation of a beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Committee or
its designee. If a beneficiary (the “primary beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
contingent beneficiary, if any, named in the Participant’s current beneficiary
designation form. If there is no contingent beneficiary, the balance shall be



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

paid to the estate of the primary beneficiary. Any beneficiary may disclaim all
or any part of any benefit to which such beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in a form satisfactory to the
Committee and shall be irrevocable when filed. Any benefit disclaimed shall be
payable from the Plan in the same manner as if the beneficiary who filed the
disclaimer had died on the date of such filing.

 

Section 14. Amendment and Termination of Plan:

 

The Board may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce any
Participant’s Accrued Benefit as of the date of such amendment or termination,
nor shall any such amendment affect the terms of the Plan relating to the
payment of such Accrued Benefit.

 

Notwithstanding the foregoing, the Plan shall be terminated upon the occurrence
of one or more of the events designated in the Adoption Agreement. Upon the
occurrence of a termination event, the Accrued Benefit of each Participant shall
become fully vested and payable to the Participant in a lump sum.

 

Section 15. Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

Section 16. Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

16.1 Filing of a claim for benefits: If a Participant or beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Plan Administrator. In the event the Plan
Administrator shall be the claimant, all actions which are required to be taken
by the Plan Administrator pursuant to this Section 16 shall be taken instead by
another member of the Committee designated by the Committee.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

16.2 Notification to claimant of decision: Within 90 days after receipt of a
claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time), the Plan Administrator shall notify the claimant
of his decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial. If the Plan
Administrator fails to notify the claimant of the decision in timely manner, the
claim shall be deemed denied as of the close of the initial 90-day period (or
the close of the extension period, if applicable).

 

16.3 Procedure for review: Within 60 days following receipt by the claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the claimant shall appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.



--------------------------------------------------------------------------------

16.4 Decision on review: The decision on review of a claim denied in whole or in
part by the Plan Administrator shall be made in the following manner:

 

16.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).

 

16.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

 

16.4.3 The decision of the Committee shall be final and conclusive.

 

16.5 Action by authorized representative of claimant: All actions set forth in
this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

 

Section 17. Miscellaneous Provisions:

 

17.1 Set off: Notwithstanding any other provision of this Plan, the Employer may
reduce the amount of any payment otherwise payable to or on behalf of a
Participant hereunder by the amount of any loan, cash advance, extension of
credit or other obligation of the Participant to the Employer that is then due
and payable, and the Participant shall be deemed to have consented to such
reduction.

 

17.2 Notices : Each Participant who is not in Service and each beneficiary shall
be responsible for furnishing the Committee or its designee with his current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to such Participant or beneficiary shall be deemed given
if directed to such address and mailed by regular United States mail, first
class, postage prepaid. If any check mailed to such address is



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or beneficiary furnishes the proper address. This
provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

 

17.3 Lost distributees: A benefit shall be deemed forfeited if the Plan
Administrator is unable to locate the Participant or beneficiary to whom payment
is due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further, however, that such benefit
shall be reinstated if a valid claim is made by or on behalf of the Participant
or beneficiary for all or part of the forfeited benefit.

 

17.4 Reliance on data: The Employer, the Committee and the Plan Administrator
shall have the right to rely on any data provided by the Participant or by any
beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant, and the Employer, the
Committee and the Plan Administrator shall have no obligation to inquire into
the accuracy of any representation made at any time by a Participant or
beneficiary.

 

17.5 Receipt and release for payments: Subject to the provisions of
Section 17.1, any payment made from the Plan to or with respect to any
Participant or beneficiary, or pursuant to a disclaimer by a beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

 

17.6 Headings: The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.



--------------------------------------------------------------------------------

Exhibit 10.22 – 401 Plus Non-Qualified Deferred Compensation Plan

 

17.7 Continuation of employment: The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

17.8 Merger or consolidation: No employer-party to the Plan shall consolidate or
merge into or with another corporation or entity, or transfer all or
substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the employer-party under the Plan and
upon such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan.

 

17.9 Construction: The Employer shall designate in the Adoption Agreement the
state according to whose laws the provisions of the Plan shall be construed and
enforced, except to the extent that such laws are superseded by ERISA.